DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           TIMOTHY MAXWELL and DOROTHY MAXWELL,
                        Appellants,

                                      v.

              CENTAURI SPECIALTY INSURANCE COMPANY,
                             Appellee.

                               No. 4D20-2115

                               [April 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. CACE 19-
013925.

  Mark A. Nation of The Nation Law Firm, LLP, Longwood, and Marguerite
Snyder of Weil Snyder & Ravindran, P.A., Miami, for appellants.

  Edgardo Ferreyra, Jr., Daniel J. Santaniello and Jonah Kaplan of Luks,
Santaniello, Petrillo & Cohen, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Dodge v. People’s Tr. Ins. Co., 321 So. 3d 831 (Fla. 4th
DCA 2021).

CONNER, C.J., FORST and ARTAU, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.